DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 10-11, 24-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (previously presented, CN 1661043A) (hereinafter “Li”) in view of Ishige et al (US 2008/0314746) (hereinafter “Ishige”) and D’Orazio et al. (previously presented, US 5,773,270) (hereinafter “’270”).
Regarding claims 1 and 5, Li discloses a measuring cell comprising:  	a main cell member (Li discloses a biosensor comprising at least one electrode configured to detect a desired substance in a sample within the biosensor; thus, the biosensor of Li intrinsically includes a cell member (vessel) for enclosing said at least one electrode and sample to be detected; see pages 1 to 2 of the English machine translation of Li); and  	a mixture held in the main cell member, and including a nonaqueous solvent including medium and one or more enzyme body, the nonaqueous solvent including an ionic liquid, and the one or more enzyme body being selected from the group consisting of an enzyme, a first composite including an enzyme and a molecular aggregate that includes a dispersant, a microcapsule including an enzyme-including core and a shell covering the core, a cell including an enzyme, a microorganism including an enzyme, and a second composite including an enzyme and a support immobilizing the enzyme (an ionic liquid sol-gel composite membrane embedding an enzyme; the medium including 1-butyl-3-methylimidazolium tetrafluoroborate; see pages 1 to 2 of English translation of Li),  	wherein the measuring cell further comprises one or more electrodes disposed in contact with the mixture (the mixture including the enzyme is coated on an electrode of the measuring cell; see page 2, lines 1-5), and wherein the ionic liquid functions as an electrolyte and provides an enzymatic reaction filed in electrochemical measurements (the ionic liquid as disclosed by Li is structurally the same as the instant ionic liquid and 
 	Assuming arguendo that the main cell member of Li does not have a shape of a vessel. However, a plate-like shaped or a vessel-like shaped biosensors are well-known in the art.  	Ishige discloses a measuring cell comprising a main cell member having a shape of a vessel (see FIGS. 1-9: measuring sections (101,201,301,401,501,601,701,801,901 ) including a container), a mixture including a non-aqueous solvent including medium and one or more enzyme body held in the main cell member (sample (905), enzyme (906) and a medium are introduced into the container; ¶¶ [0026], [0057], [0123]-[0127]), and one or more electrodes (¶ [0124]).  	In view of Ishige, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the main cell member of Li to have a vessel shape as disclosed by Ishige. One of ordinary skill in the art would have made said modification because such modification would have resulted in a measurement cell having the added advantage of measuring a large sample. Further, one would have made said modification because such modification would have been a matter of a design choice which a person of ordinary skill in the art would have found obvious. See MPEP 2144.04 IV.B.  	Li does not explicitly disclose wherein the measuring cell is made of an insulating material. However, Li does disclose wherein the measuring cell includes electrodes. 	‘270 discloses an electrochemical sensor comprising a main cell (10) made of an insulating material, electrolyte mixture and at least two electrodes arranged within the In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   
Regarding claim 2, modified Li further discloses wherein the at least a part of the one or more enzyme body is hygroscopic or includes water in contact with the enzyme, or the enzyme included in at least a part of the one or more enzyme body catalyzes a reaction that generates water, or catalyzes a reaction that generates a compound which is decomposed into water and another compound by a redox reaction (see pages 1 to 2 of Li).
Regarding claim 4,
Regarding claim 10, modified Li further discloses wherein the enzyme included in at least a part of the one or more enzyme body includes one or more enzyme selected from the group consisting of a hydrolytic enzyme, a redox enzyme, synthase, transferase, an elimination enzyme, a modified enzyme, a protein crosslinking enzyme, a mutation enzyme, an artificial enzyme, a crosslinking enzyme, an antibody enzyme, lyase, ligase, and a crystallized enzyme (polyphenol oxidase or glucose enzyme; see page 1 of Li).
Regarding claim 11, modified Li further discloses wherein the measuring cell further one or more electrodes disposed in contact with the mixture (the ionic liquid sol-gel composite membrane embedding enzyme is coated on an electrode; see pages 1 to 2 of Li). Although not specifically disclosed by modified Li, it would have been intrinsic in the measuring cell of modified Li to detect the analyte in the sample using a known detecting means. 	Modified Li does not explicitly disclose an electrical or electrochemical measurement instrument selected from the group consisting of a potentiostat, potentiostat/galvanostat, bipotentiostat, an electrometer, a field effect transistor, an extended gate field effect transistor, an ion selective effect transistor, a graphene field effect transistor, a conductivity detector, and a membrane resistance detector.  	Ishige further discloses wherein the measuring cell includes a plurality of measuring sections including a field effect transistor (FIG. 5: 510; ¶¶ [0082] and [0123]).	In view of Ishige, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the measuring section having a field effect transistor of Ishige with the measuring cell of modified Li for the purpose of 
Regarding claim 24, modified Li further discloses wherein the main cell member surrounds the mixture (see FIG. 9 and ¶ [0123] of Ishige).
Regarding claim 25, modified Li further discloses wherein the main cell member is shaped such that a space is formed adjacent to the mixture (see, e.g., FIG. 5 of Ishige). 
Regarding claim 29, modified Li does not explicitly disclose wherein the ionic liquid is 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide.  	Ishige further discloses wherein the medium includes 1-ethyl-3-methylimidazolium bis(trifluoromethylsulfonyl)imide arranged within the vessel; ¶¶ [0026], [0057], [0123]-[0127]). 	In view of Ishige, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the ionic liquid of modified Li with that of Ishige because such modification would have been the simple substitution of one known ionic liquid for another. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ishige et al and D’Orazio et al, as applied to claim 11 above, and further in view of Schentag et al. (previously cited, US 2013/0102018) (hereinafter “Schentag”).
Regarding claim 12, modified Li discloses the measuring cell of claim 11, as set forth above..
Claim(s) 1-2, 4, 10-11, 21, 24-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krejci et al. (previously cited, US 2011/0284374) (hereinafter “Krejci”) in view of Ishige et al (US 2008/0314746) (hereinafter “Ishige”) and D’Orazio et al. (previously cited, US 5,773,270) (hereinafter “’270”).
Regarding claims 1, 10 and 29, Krejci discloses a measuring cell comprising:   	a main cell member (see FIG. 1: vessel 1.3; ¶ [0061]); and  	a mixture supported by or held in the main cell member, and including a solvent-including medium and one or more enzyme body, the solvent including an ionic liquid, and an enzyme (the vessel includes acetylthiocholine (ATCh) substrate, In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   
Regarding claim 2
Regarding claim 4, modified Krejci further discloses wherein the mixture further includes a substrate, and the substrate is a reactant of a reaction catalyzed by the enzyme included in at least a part of the one or more enzyme body (the mixture in the vessel includes acetylthiocholine (ATCh) substrate and acetylcholinesterase (AChE) enzyme; see ¶¶ [0065]-[0072]).
Regarding claim 11, modified Krejci discloses a detector comprising: 	the measuring cell of claim 1; and 	an electrical or electrochemical measurement instrument selected from the group consisting of a potentiostat, potentiostat/galvanostat, bipotentiostat, an electrometer, a field effect transistor, an extended gate field effect transistor, an ion selective effect transistor, a graphene field effect transistor, a conductivity detector, and a membrane resistance detector ( the measuring cell of Krejci includes electrochemical measuring means detecting current response of the electroactive product from the enzymatic reaction (¶¶ [0065]-[0066], [0069] and [0072], and thus intrinsically includes at least one of the claimed electrical or electrochemical measurement instrument). 	Modified Krejci does not explicitly disclose wherein the electrical or electrochemical measurement instrument includes a field effect transistor.  	Ishige further discloses wherein the measuring cell includes a plurality of measuring sections including a field effect transistor (FIG. 5: 510; ¶¶ [0082] and [0123]).	In view of Ishige, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the measuring section having a field effect transistor of Ishige with the measuring cell of modified Krejci for the purpose 
Regarding claim 21, modified Krejci further discloses wherein the mixture includes a substrate acetylthiocholine (ATCh). Modified Krejci does not explicitly disclose wherein the substrate in the mixture is in a supersaturation state. However, Krejci discloses wherein electrochemical measurement detects the current response of the electroactive product resulted from the enzymatic reaction, which is directly proportional to its concentration (see ¶ [0066]). Krejci further disclose wherein an inhibitor for the enzymatic reaction is introduced into the vessel so as to inhibit the enzyme activity within the vessel (see Krejci at ¶¶ [0065], [0067], [0069] and [0072]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the mixture of modified Krejci such that the substrate in the mixture is in a supersaturation state. One of ordinary skill in the art would have been motivated to make said modification so as to achieve desired enzymatic reaction within the vessel, for example, to achieve maximum current intensity signal prior to the introduction of the inhibitor into the vessel.
Regarding claim 24, modified Krejci further discloses wherein the main cell member surrounds the mixture (FIG. 1: vessel 1.3; ¶ [0061] of Krejci).
Regarding claim 25.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krejci in view of Ishige and ‘270  as applied to claim 1 above, and further in view of Li et al. (previously presented, CN 1661043A).
Regarding claim 5, modified Krejci discloses the measuring cell of claim 1. 	Modified Krejci does not explicitly disclose wherein the mixture including enzyme is a gel supported by the main cell member.   	Li discloses wherein an enzyme-containing gel has the advantage of having physical rigidity and chemical inertness (see page 1, under “Background of The Invention”). 	It would therefore have been obvious to one of ordinary skill in the art to have formed the mixture of a gel since Li discloses that an enzyme-containing gel has the advantage of having physical rigidity and chemical inertness (see page 1, under “Background of The Invention”).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krejci in view of Ishige and ‘270 as applied to claims 1 and 11 above, and further in view of Schentag et al. (previously cited, US 2013/0102018) (hereinafter “Schentag”).
Regarding claim 12, modified Krejci discloses the measuring cell of claims 1 and 11.  	Modified Krejci does not explicitly disclose a sampling unit including a vaporizer to vaporize a measurement target substance included in a sample.  	Schentag further discloses wherein the cartridge further includes an evaporator Response to Arguments
In view of the amendment to claim 11, the limitation “electrical or electrochemical measurement instrument” is no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s amendments have overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection from the previous Office Action.
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 10-13, 21 and 23-25 have been considered but are moot in view of the new ground of rejection.
Applicant contends that a person of ordinary skill in the art would not have combined the teachings of D’orazio and Li, because D’Orazio and Li differ from each other in the position to provide the enzyme-containing membrane, i.e., in the fundamental sensor structure. See page 11 of the Remarks filed on 09/28/2021.
In response, the combination of D’Orazio and Li does not require any modification to the arrangement of the respective enzymes within the measuring cell of Li. D’Orazio is merely relied upon for disclosing an insulating material of a measuring cell. Thus, the combination would not change or alter the position or arrangement of the 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799